Case 21-10205       Doc 28    Filed 03/11/21 Entered 03/11/21 13:48:12             Desc Main
                                Document     Page 1 of 4



                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS


 In re                                   Chapter 7

 Barry R. Levine                         Case No. 21-10205-JEB
          Debtor



                   DEBTOR’S MOTION TO APPROVE PRIVATE SALE

          Barry R. Levine, (the “Debtor”) requests the Court for authority to sell certain

 property of the estate at private sale free and clear of all liens, claims and encumbrances

 pursuant to Fed R. Bankr. P. 6004(c) and Local Rule 6004-1. In support of the motion,

 the Debtor states the following:

          1. The Debtor filed a voluntary petition under Chapter 13 of the Bankruptcy

 Code on February 20, 2021. The Debtor owns Real Property known as 28 Gerald Road,

 Marblehead, Essex County, Massachusetts, hereinafter the ("Property") with the

 improvements thereon. The Property is owned by the Debtor and his non-debtor spouse

 under a deed recorded with the Essex Registry of Deeds in Book 14905, Page 308. The

 Debtor will claim a Massachusetts homestead exemption in the amount of $500,000

 based on a declaration of homestead recorded on December 9, 2002 in Book 19766, Page

 124.

          2. The Debtor has filed a motion to employ Jessica Schenkel as broker to assist

 with the sale of the Property. The broker has marketed the Property and the Debtor has

 received an offer from Steven P. Salter and Jeri S. Slater, (the “Offeror”) of Salem,

 Massachusetts, or nominee, to purchase the Property for $996,500.00 in cash with a

 mortgage contingency.
Case 21-10205      Doc 28     Filed 03/11/21 Entered 03/11/21 13:48:12            Desc Main
                                Document     Page 2 of 4



 Statement Under MLBR 6004-1(c)

           3. Pursuant to MLBR 6004-1(c), the Debtor represents as follows:

           (A) Sale free and clear of liens or interest: The proposed sale is to be free

 and clear of liens, claims, encumbrances and interest with any such interest in the Real

 Property, when established, attaching to the proceeds realized from the sale as set forth

 herein.

           (B) Identity of Lienholders/Parties in Interest: Based on a review of the

 recordings at the Registry of Deeds, the Real Property is encumbered as follows:

 07/11/03 Mortgage - Selene Financial                       $660,000.00

 07/16/15 Unifund Corporation – Judicial Lien               $103,784.35
  (To be avoided as impairment of exemption)

 12/13/16 Internal Revenue Service – Tax Lien                $58,142.97

 05/01/17 Internal Revenue Service – Tax Lien                $11,870.00



           (C) Prior Marketing of Property: The Debtor employed Jessica Schenkel as

 broker who has marketed the Property. The current offer is the best offer received to

 purchase the Property.

           (D) Proposed Distribution: The Debtor seeks authority to pay the following
Case 21-10205       Doc 28        Filed 03/11/21 Entered 03/11/21 13:48:12            Desc Main
                                    Document     Page 3 of 4



 items directly at the closing:

          i. The outstanding real state taxes, any municipal charges and ordinary closing

 costs.

          ii. The mortgage to Selene Financial will be paid directly to Selene Financial

 from the proceeds of the sale. The tax lien recorded by the Internal Revenue Service will

 be paid directly to the Internal Revenue Service.

          iii. The Broker’s Commission of Five Percent of the purchase price ($49.825 if

 there are no counteroffers) to Jessica Schenkel, Broker.

          iv. The balance of the funds will be paid to the Debtor pursuant to his allowed

 homestead exemption, less any outstanding attorney’s allowed which will be held in

 escrow subject to court approval.

          (E) Private Sale Rather than Public Sale: This proposed §363 sale is in the

 best interest of the Debtor’s estate as it will enable the Debtor to obtain the highest and

 best offers for the Real Property and maximize the value of such asset for the Estate.

          (F) Broker’s Commission: The Debtor has filed a motion to employ Jessica

 Schenkel as Broker to assist with the sale of the Real Property at a commission rate of

 Five percent of the purchase price, without the necessity of further court approval. The

 Broker’s fee will be paid to the broker directly from the proceeds of the sale at the

 closing of the sale.

          3. Notice to parties in interest will include the date of the hearing on this

 motion and the time within which objections may be filed and served on the Debtor. The

 said private sale will be free and clear of all liens, attachments, mortgages, and

 encumbrances. Any interest in the Property when established, shall attach to the
Case 21-10205       Doc 28     Filed 03/11/21 Entered 03/11/21 13:48:12             Desc Main
                                 Document     Page 4 of 4



 proceeds realized from the sale of the Property, subject to a determination by the

 Bankruptcy Court as to the priority, validity and amount of such interest.

          4. Buyer in Good Faith. At all material times the Debtor has dealt with the

 Offeror, including the negotiation of the Offer, in good faith and at arms’ length. The

 Debtor believe that the Offeror is now, and will be after the closing, entitled to the

 protection of 11 U.S.C. §363(m).

          5. Waiver of Stay under Bankruptcy Rule 6004(h). To implement the

 foregoing sale successfully, the Debtor seeks a waiver of the 14-day stay of an order

 authorizing the use, sale or lease of property under Bankruptcy Rule 6004(h).

          WHEREFORE, The Debtor requests that this Court issue an order allowing the

 Debtor's Motion to Sell Real Property of the estate free and clear of liens, and for such

 other and further relief as the Court deems just and proper.



                                          BARRY R. LEVINE
                                          By his attorney


                                          /s/ John O. Desmond
 Dated:   March 11, 2021                  _______________________________
                                          John O. Desmond (BBO 554580)
                                          5 Edgell Road, Suite 30A
                                          Framingham, MA 01701
                                          Tel: (508) 879-9638
                                          Email: attorney@jdesmond.com
